
	
		I
		112th CONGRESS
		2d Session
		H. R. 4109
		IN THE HOUSE OF REPRESENTATIVES
		
			February 29, 2012
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate additional National Forest System land in
		  the Los Padres National Forest in the State of California as wilderness, to
		  make certain wild and scenic river designations in that National Forest, to
		  designate the Condor Ridge Scenic Area, to address off highway vehicle use in
		  that National Forest, to facilitate a land exchange with the United Water
		  Conservation District of California, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Los Padres Conservation and
			 Recreation Act of 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Definitions.
					Sec. 3. Findings, purpose, recreational opportunities and
				access, and effect on existing uses.
					Sec. 4. False surveys within the National Forest.
					Title I—ADDITIONS TO NATIONAL WILDERNESS PRESERVATION
				SYSTEM
					Sec. 101. Designation of wilderness, Los Padres National
				Forest.
					Sec. 102. Administration.
					Title II—ADDITIONS TO NATIONAL WILD AND SCENIC RIVER
				SYSTEM
					Sec. 201. Designation of wild and scenic rivers.
					Title III—CONDOR RIDGE SCENIC AREA
					Sec. 301. Condor Ridge Scenic Area, Los Padres National
				Forest.
					Sec. 302. Administration.
					Title IV—OFF HIGHWAY VEHICLE USE
					Sec. 401. Designation of roads and trails for off highway
				vehicle use.
					Sec. 402. Designation of off highway vehicle areas.
					Sec. 403. Construction of new trails.
					Title V—LAND EXCHANGE
					Sec. 501. Short title.
					Sec. 502. Land exchange, Los Padres National
				Forest.
				
			2.DefinitionsIn this Act:
			(1)National
			 forestThe term
			 National Forest means the Los Padres National Forest in the
			 State of California.
			(2)Overview
			 mapThe term overview
			 map means the map entitled Wilderness, Scenic Area, OHV Area and
			 Route Proposal-Los Padres Conservation and Recreation Act, 2012, which
			 was created February 27, 2012, by Forest Service, Region 5 Geospatial Services
			 and is available for inspection at the Pacific Southwest Regional Office in
			 Vallejo, California.
			(3)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
			3.Findings,
			 purpose, recreational opportunities and access, and effect on existing
			 uses
			(a)FindingsCongress makes the following
			 findings:
				(1)The Los Padres National Forest contains
			 important recreational, ecological, and scenic values, and provides
			 opportunities for a wide array of recreational activities, including fishing,
			 hiking, hunting, the use of motorized vehicles, camping, rock hounding,
			 mountain biking, sport shooting, and nature observation.
				(2)The wilderness and
			 wild and scenic river designations made by this Act have been carefully
			 reviewed to ensure that the designations will not adversely affect motorized
			 vehicle access to the National Forest.
				(3)This Act will
			 protect important recreational opportunities within the National Forest through
			 the establishment of recreation areas, wilderness areas, and other
			 measures.
				(4)The wilderness areas, scenic area, and wild
			 and scenic rivers established by this Act have outstanding ecological,
			 recreational, and scenic values and will provide important benefits to
			 communities surrounding the National Forest.
				(5)This Act will not
			 affect use of motorized vehicles on current legal routes, as established by the
			 Los Padres National Forest Motor Vehicle Use Maps.
				(6)This Act will not
			 affect current, legal access, as established by the Los Padres National Forest,
			 for rockhounding within the National Forest.
				(b)PurposeThe purpose of this Act is to conserve,
			 protect, and enhance the outstanding recreational, ecological, scenic,
			 archaeological, cultural, historic, and other resources of the Los Padres
			 National Forest in the State of California.
			(c)Recreational
			 opportunities and values
				(1)Recreational
			 opportunitiesIt is the
			 intent of Congress that the Secretary of Agriculture should maintain diverse
			 recreational opportunities within the National Forest.
				(2)Recreational
			 valuesIt is the intent of
			 Congress that there should be no net loss of recreational values, including
			 (but not limited to) motorized recreation, in the National Forest.
				(d)Access for
			 persons with disabilityThe
			 Secretary shall endeavor to expand access to the National Forest to all people,
			 including people with disabilities.
			(e)Trail
			 construction, maintenance, and repairIt is the sense of Congress
			 that, with respect to the National Forest, the Secretary should fully utilize
			 existing partnership authorities—
				(1)to construct the
			 trails required by section 403; and
				(2)to maintain and
			 repair roads and trails (including maintenance and repair to prevent the need
			 to close a road or trail for disrepair) for off highway vehicles.
				4.False surveys
			 within the National ForestThe
			 Secretary of Agriculture shall endeavor to correct all incorrect land surveys
			 involving lands located in the Los Padres National Forest.
		IADDITIONS TO
			 NATIONAL WILDERNESS PRESERVATION SYSTEM
			101.Designation of
			 wilderness, Los Padres National Forest
				(a)DesignationIn furtherance of the purposes of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), the following National Forest System
			 lands in the State of California administered as part of the Los Padres
			 National Forest are designated as wilderness and as additions to existing
			 components of the National Wilderness Preservation System:
					(1)Certain National Forest System lands
			 comprising approximately 1,878 acres, as generally depicted as the
			 Proposed Additions to Dick Smith Wilderness—East on the overview
			 map and approximately 32,676 acres, as generally depicted as the
			 Proposed Additions to Dick Smith Wilderness Additions—South &
			 West on the overview map, which are added to and shall be administered
			 as part of the Dick Smith Wilderness designated by section 101(a)(6) of the
			 California Wilderness Act of 1984 (Public Law 98–425; 98 Stat. 1620).
					(2)Certain National Forest System lands
			 comprising approximately 15,382 acres, as generally depicted as the
			 Proposed Additions to Matilija Wilderness Additions—North &
			 East on the overview map, which are added to and shall be administered
			 as part of the Matilija Wilderness designated by section 2(2) of Public Law
			 102–301 (106 Stat. 242).
					(3)Certain National Forest System lands
			 comprising approximately 4,926 acres, as generally depicted as the
			 Proposed Additions to Sespe Wilderness Additions—North on the
			 overview map and approximately 8,714 acres, as generally depicted as the
			 Proposed Additions to Sespe Wilderness Additions—West on the
			 overview map, which are added to and shall be administered as part of the Sespe
			 Wilderness designated by section 2(1) of Public Law 102–301 (106 Stat.
			 242).
					(b)Maps and legal
			 descriptions
					(1)FilingThe
			 Secretary of Agriculture shall file the overview map and a map and a legal
			 description of each wilderness area expanded by this section with—
						(A)the Committee on
			 Energy and Natural Resources of the Senate; and
						(B)the Committee on
			 Natural Resources of the House of Representatives.
						(2)Force of law;
			 correctionsThe overview map and the maps and legal descriptions
			 filed under paragraph (1) shall have the same force and effect as if included
			 in this section, except that the Secretary may correct any technical errors in
			 the maps and legal descriptions.
					(3)Public
			 availabilityThe overview map and the maps and legal descriptions
			 filed under paragraph (1) shall be on file and available for public inspection
			 in the appropriate offices of the Forest Service.
					(c)Roadway
			 setbackIn preparing the maps
			 and legal descriptions required by subsection (b), the Secretary shall ensure
			 that there is a setback of at least 1,000 feet from the center-line of
			 California State Route 33 to the boundary of the land designated as wilderness
			 by this section.
				102.Administration
				(a)In
			 generalSubject to valid existing rights, the land designated as
			 wilderness by this title shall be administered by the Secretary of Agriculture
			 in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that,
			 with respect to such land, any reference in the Wilderness Act to the effective
			 date of the Wilderness Act shall be considered to be a reference to the date of
			 the enactment of this Act.
				(b)Incorporation of
			 acquired land and interestsAny land within the boundary of a
			 wilderness area expanded by this title that is acquired by the United States
			 shall—
					(1)become part of the
			 wilderness area in which the land is located;
					(2)be managed in
			 accordance with this Act and any other applicable law; and
					(3)not allow for new
			 power to regulate wilderness laws on adjoining private land.
					(c)Buffer
			 zones
					(1)In
			 generalCongress does not
			 intend for the designation of land as wilderness by this title to lead to the
			 creation of protective perimeters or buffer zones beyond the border of each
			 wilderness area expanded by this title.
					(2)Activities or
			 uses up to boundariesThe
			 fact that non-wilderness activities or uses can be seen or heard from land
			 designated as wilderness by this title shall not preclude or provide the basis
			 to regulate the activities or uses up to the boundary of each wilderness area
			 expanded by this title.
					(d)Fish and
			 wildlifeNothing in this section affects the jurisdiction or
			 responsibilities of the State of California with respect to fish and
			 wildlife.
				(e)Fire management
			 and related activities
					(1)In
			 generalThe Secretary may
			 take such measures with respect to land designated as wilderness by this title,
			 as are necessary for the prevention and control of fire, insects, and diseases
			 in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1))
			 and House Report 98–40 of the 98th Congress.
					(2)Authorized
			 measures for fire suppression and presuppressionFor purposes of responding to a wildfire
			 that threatens a community, the designation of land as wilderness by this title
			 shall not be construed as interfering with, or preventing, the use by the
			 Secretary, the Forest Supervisor, or a Federal Incident Commander of any modern
			 method of fire suppression and prevention on the designated land, including
			 methods involving the use of mechanized heavy equipment.
					(3)Fire
			 pre-suppression policyThe Secretary shall use existing authority
			 and available resources to implement fire pre-suppression activities to reduce
			 the risk posed to neighboring communities by wildfire and by post-wildfire
			 hazards on the land designated as wilderness by this title.
					(4)Pre-suppression
			 activities
						(A)In
			 generalIn carrying out
			 pre-suppression activities on the land designated as wilderness by this title,
			 the Secretary may use motorized equipment and mechanized transport, including
			 chainsaws, helicopters, portable water pumps, heavy equipment, and motorized
			 vehicles.
						(B)ImplementationImplementation
			 of pre-suppression activities under subparagraph (A) shall be consistent with
			 wilderness values and shall consider the impact of the pre-suppression
			 activities on wildfire management of adjacent non-Federal lands.
						(f)Coordination
			 with California Department of TransportationIn managing the land designated as
			 wilderness by this title located along California State Route 33, the Secretary
			 shall coordinate with the California Department of Transportation in order to
			 identify, and mutually agree upon, mechanisms by which the California
			 Department of Transportation can continue to maintain and operate State Route
			 33 without interruption, especially during expedited emergency lifeline repair
			 projects, while concurrently working to address and achieve the management
			 goals of these wilderness designations.
				(g)OverflightsNothing in this Act shall preclude
			 low-level overflights of military aircraft, the designation of new units of
			 special airspace, or the use or establishment of military flight training
			 routes over the land designated as wilderness by this title.
				(h)GrazingWith respect to the land designated as
			 wilderness by this title, the grazing of livestock and the maintenance of
			 existing structures that are used for grazing, in areas in which grazing is
			 established as of the date of enactment of this Act shall be allowed to
			 continue consistent with section 4(d)(4) of the Wilderness Act (16 U.S.C.
			 133(d)(4)) and the guidelines described in Appendix A of House Report
			 101–405.
				(i)Applicability to
			 entire wilderness areaThe
			 provisions of this section shall apply to the entirety of each wilderness area
			 expanded by this title, not just to land designated as wilderness by this
			 title.
				(j)Private land
			 isolated inside new wilderness additionsIf private lands are in any way made
			 inaccessible by motorized vehicles due to the designation of land as wilderness
			 by this title, the lawful owner of such property shall be allowed right of way
			 to their property with motor vehicles in a manner to which they were accustomed
			 before the date of the enactment of this Act.
				IIADDITIONS TO
			 NATIONAL WILD AND SCENIC RIVER SYSTEM
			201.Designation of
			 wild and scenic riversSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding
			 at the end of the following:
				
					(___)Upper piru
				creek, california
						(A)DesignationApproximately
				38.5 miles of Upper Piru Creek from its headwaters within the Sespe Wilderness
				in the southwest corner of Sec 3,T6N, R22W, SBBM, to the confluence with Buck
				Creek, to be administered by the Secretary of Agriculture in the following
				classes:
							(i)The approximately
				5.8-mile segment from its headwaters within the Sespe Wilderness in the
				southwest corner of Section 3, T6N, R22W, SBBM, to the eastern edge of Section
				31, T7N, R21W, SBBM, as a wild river.
							(ii)The approximately
				20.4-mile segment from the Sespe Wilderness boundary along the eastern edge of
				Sec 31, T7N, R21W, SBBM, to one-quarter mile below Gold Hill crossing in Sec
				18, T7N, R19W, SBBM), as a scenic river.
							(iii)The
				approximately 4.7-mile segment from one-quarter mile below Gold Hill crossing
				Sec 18, T7N, R19W, SBBM to the Castaic Mine located on private land in Sec 22,
				T7N, R19W, SBBM, as a wild river.
							(iv)The approximately
				7.25-mile segment from Castaic Mine located on private land in Sec 22, T7N,
				R19W, SBBM, to the confluence with Buck Creek, as a scenic river.
							(B)Effect of
				designationNothing in
				subparagraph (A) shall affect the designated use, including motorized and
				mechanized vehicles, of all trails adjacent to and crossing Upper Piru
				Creek.
						(__)Upper sespe
				creek, california
						(A)DesignationApproximately 11.5 miles of Upper Sespe
				Creek from the confluence of Chorro Grande Canyon to the confluence of Rock
				Creek in the northwest ¼ of Sec 5. T5N, R22W, SBBM, to be
				administered by the Secretary of Agriculture in the following classes:
							(i)The approximately
				9.5-mile segment from the confluence of Chorro Grande Canyon to the section
				line dividing Sec 1, T5N, R23W, and Sec 6, T5N, R22W, SBBM, as a recreational
				river.
							(ii)The approximately
				2.0-mile segment from the section line dividing Sec 1, T5N, R23Wand Sec 6, T5N,
				R22W, SBBM to the confluence of Rock Creek in the northwest
				¼ of Sec 5, T5N, R22W, SBBM, as a scenic river.
							(B)Effect of
				designationNothing in subparagraph (A) shall effect the
				maintenance, repair, or improvements of California Highway 33 by the California
				Department of Transportation.
						(__)Mono creek,
				californiaApproximately 24.2 miles of Mono Creek from the source
				to the upper extent of the Mono Debris Basin in the northeast corner of
				Township 5 N., Range 26 W., Section 5, SBBM, to be administered by the
				Secretary of Agriculture in the following classes:
						(A)The approximately
				4.5-mile segment from the source of Mono Creek to the boundary of the Dick
				Smith Wilderness in Sec 28, T 7N, R25W, SBBM, as a wild river.
						(B)The approximately
				19.7-mile segment from the boundary of the Dick Smith Wilderness to the upper
				extent of the Mono Debris Basin in the northeast corner of Sec 5, T5N, R26W,
				SBBM, as a scenic river.
						(__)Indian creek,
				californiaApproximately 14.7
				miles of Indian Creek from a point in the Dick Smith Wilderness near Bluff Camp
				in Sec 19, T7N, R26W, SBBM to the upstream extent of the Mono Debris Basin in
				the northeast corner of Sec 6, T5N, R26W, SBBM, to be administered by the
				Secretary of Agriculture as a wild
				river.
					.
			IIICONDOR RIDGE
			 SCENIC AREA
			301.Condor Ridge
			 Scenic Area, Los Padres National Forest
				(a)Establishment
			 and purposes
					(1)EstablishmentSubject
			 to valid existing rights, there is established within the Los Padres National
			 Forest the Condor Ridge Scenic Area (in this title referred to as the
			 scenic area).
					(2)Area
			 includedThe scenic area shall consist of approximately 18,520
			 acres of National Forest System land in the Los Padres National Forest, as
			 generally depicted on the overview map.
					(3)PurposesThe
			 purposes of the scenic area are to conserve, protect, and enhance the
			 outstanding ecological, geological, scenic, recreational, archaeological,
			 cultural, historic, and other resources of the scenic area.
					(b)Map and
			 description
					(1)Preparation and
			 submissionThe Secretary of Agriculture shall file a map and
			 legal description of the scenic area with—
						(A)the Committee on
			 Natural Resources of the House of Representatives; and
						(B)the Committee on
			 Energy and Natural Resources of the Senate.
						(2)Force of law;
			 correctionsThe map and legal descriptions filed under paragraph
			 (1) shall have the same force and effect as if included in this section, except
			 that the Secretary may correct any technical errors in the map and legal
			 descriptions.
					(3)Public
			 availabilityThe map and legal descriptions filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 offices of the Forest Service.
					(c)Existing
			 usesNothing in this title shall affect recreational uses,
			 including roads, water developments and associated facilities, grazing,
			 mountain bikes, hunting, rock hounding, sport shooting, camping and uses under
			 special use authorizations in the scenic area in existence on the date of
			 enactment of this Act.
				302.Administration
				(a)In
			 generalThe Secretary of Agriculture shall—
					(1)administer the
			 scenic area—
						(A)in furtherance of
			 the purposes of the scenic area described in section 301; and
						(B)in accordance with
			 this section and any laws (including regulations) relating to the National
			 Forest System; and
						(2)only allow such
			 uses in the scenic area as are consistent with the purposes of the scenic
			 area.
					(b)Motorized
			 vehicles
					(1)In
			 generalExcept in cases in which motorized vehicles are needed
			 for administrative purposes, or to respond to an emergency, and as provided in
			 subsection (c), the use of motorized vehicles in the scenic area shall be
			 permitted only on roads and trails designated for use by such vehicles as of
			 the date of enactment of this Act.
					(2)LimitationNothing
			 in this section shall be construed as precluding the Secretary from closing any
			 road, trail, or area from use for purposes of resource protection or public
			 safety.
					(c)Wildfire
			 operationsNothing in this section prohibits the Secretary, in
			 cooperation with other Federal, State, and local agencies, as appropriate, from
			 conducting wildland fire operations in the scenic area, consistent with the
			 purposes of the scenic area.
				(d)Trail
			 maintenanceNothing in this section shall limit the use of
			 motorized or mechanized equipment for the maintenance of trails within the
			 scenic area, consistent with the purposes of the scenic area.
				(e)Management
			 plan
					(1)In
			 generalWithin three years after the date of enactment of this
			 Act, the Secretary shall develop a comprehensive management plan for the
			 long-term management of the scenic area.
					(2)Additional
			 requirementThe management plan shall describe measures necessary
			 to prevent the unauthorized use of motorized vehicles within the scenic
			 area.
					(f)GrazingThe
			 grazing of livestock in the scenic area, where established before the date of
			 enactment of this Act, shall be permitted to continue—
					(1)subject to
			 applicable law; and
					(2)in a manner
			 consistent with the purposes of the scenic area.
					(g)WithdrawalSubject
			 to valid existing rights, any Federal land within the scenic area is withdrawn
			 from all forms of—
					(1)entry,
			 appropriation, or disposal under the public land laws; and
					(2)location, entry,
			 and patent under the mining laws.
					IVOFF
			 HIGHWAY VEHICLE USE
			401.Designation of
			 roads and trails for off highway vehicle use
				(a)DesignationExcept as provided in subsection (e), the
			 following roads and trails in the Los Padres National Forest, as generally
			 depicted as the Wilderness, Special Management Area, OHV Area and Route
			 Proposal on the overview map are hereby added to the Motor Vehicle Use
			 Map for the Los Padres National Forest and are designated for the following
			 use:
					(1)Forest Road 8N08
			 from junction with Forest Road 8N09 south including McKinley fire trail and
			 until junction of Forest Road 6N14 and Forest Road 9N11 shall be open to all
			 vehicles 50 inches or less.
					(2)Forest Road 6N17 from junction with 5N15 to
			 junction with 6N03 Potrero Seco Road shall be open to high clearance
			 vehicles.
					(3)Forest Road 5N20 connection 5N12 and 5N18
			 shall be open to highway legal vehicles.
					(4)Forest Road 5N01 from junction with Forest
			 Roads 5N16 and 5N15 to junction with Potrero Seco Road (6N03) shall be open to
			 high clearance vehicles.
					(5)Potrero Seco Road (6N03) from junction with
			 Forest Road 5N13 to junction with Forest Road 6N17 shall be open to high
			 clearance vehicles.
					(6)Ortega Trail shall be open for following
			 uses:
						(A)Forest Road 6N01.1 shall be open to highway
			 legal vehicles.
						(B)Northern segment of Forest Road 23W08 shall
			 be open to vehicles 50 inches or less.
						(C)Southern segment of Forest Road 23W08 shall
			 be open to motorcycles only.
						(b)Establishment of
			 seasons of useThe Secretary
			 may establish such seasons of use for the protection of forest resources on the
			 roads and trails designated by subsection (a) as the Secretary considers to be
			 necessary.
				(c)EnforcementUpon
			 opening a road or trail designated under subsection (a), the Secretary shall
			 develop an enforcement plan to minimize resource damage and prevent intrusions
			 into wilderness areas.
				(d)ComplianceIn carrying out this section, the Secretary
			 shall comply with all laws (including regulations) that apply to the National
			 Forest System. Nothing in this section affects authority, otherwise available
			 to the Secretary, to close or reroute trails or roads in accordance with
			 existing law (including regulations).
				(e)ExceptionNothing in this section requires the
			 Secretary to open any road or trail that is closed to prevent adverse impacts
			 to any threatened or endangered species that is protected under the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.).
				402.Designation of
			 off highway vehicle areas
				(a)DesignationThe following areas in the National Forest
			 are hereby designated as off highway vehicle areas:
					(1)Ballinger Canyon OHV Area, as generally
			 depicted on the map entitled Proposed Ballinger Canyon OHV Area-Los
			 Padres Conservation and Recreation Act, 2012, which was created on
			 February 27, 2012, by Forest Service, Region 5 Geospatial Services, and is
			 available for inspection at the Pacific Southwest Regional Office in Vallejo,
			 California.
					(2)Mt. Pinos OHV Area, as generally depicted
			 on the map entitled Proposed Mt Pinos OHV Area-Los Padres Conservation
			 and Recreation Act, 2012, which was created on February 27, 2012, by
			 Forest Service, Region 5 Geospatial Services, and is available for inspection
			 at the Pacific Southwest Regional Office in Vallejo, California.
					(b)PurposeThe purpose of the off-highway vehicle
			 recreation areas designated under subsection (a) is to preserve and enhance the
			 recreational opportunities (including opportunities for off-highway vehicle
			 recreation), while conserving the wildlife and other natural resource values of
			 the areas.
				(c)Management
					(1)EnforcementNothing in this section affects authority,
			 otherwise available to the Secretary, to close or reroute trails or roads in
			 accordance with existing law (including regulations).
					(2)Condor
			 protectionIf it can be
			 demonstrated to the Secretary that off highway vehicle activity has caused a
			 decline in the local California Condor population, the Secretary may close
			 trails within an off highway vehicle area designated by subsection (b) as the
			 Secretary considers necessary.
					(3)Motorized
			 vehiclesExcept in cases in
			 which motorized vehicles are needed for administrative purposes, or to respond
			 to an emergency, the use of motorized vehicles in the off highway vehicle areas
			 designated by subsection (a) shall be permitted only on roads and trails
			 designated for the use of motorized vehicles.
					(d)Recreational
			 valuesThere shall be no net
			 loss of recreational values, including off-highway vehicle recreational values,
			 within the off-highway vehicle recreation areas designated under subsection
			 (a).
				403.Construction of
			 new trails
				(a)Study of
			 feasibility and interest in new trailsNot later than 18 months after the date of
			 enactment of this Act, but subject to the availability of funds for this
			 purpose, the Secretary shall conduct a study and prepare a report on the
			 feasibility and public interest of constructing the following new
			 trails:
					(1)A new trail to be known as the
			 Divide Peak Trail from junction with Forest Road 5N12 to
			 intersection with Forest Roads 6N03 and 5N13. The trail shall be open to all
			 motor vehicles 50 inches or less in width.
					(2)A new trail connecting Forest Service
			 Highway 95 to the existing trail system in the Ballinger Canyon OHV area. The
			 trail shall be open to all vehicles 50 inches or less in width.
					(3)A new trail through Lockwood Valley
			 connecting the Ballinger Canyon OHV area and the Mt. Pinos OHV area, from
			 junction with Lockwood Valley road through junction with Forest Road 8N40,
			 continuing through junction with Forest Road 8N06, and ending at junction with
			 Forest Road 9N09A. The trail shall be open to all vehicles 50 inches or less in
			 width.
					(b)Construction of
			 trails
					(1)Construction
			 authorizedSubject to
			 paragraph (2), if the Secretary determines under subsection (a) that the
			 construction of a trail described in such subsection is feasible and in the
			 public interest, the Secretary may provide for the construction the
			 trail.
					(2)Use of volunteer
			 services and contributionsA
			 trail may be constructed under this subsection only through the acceptance of
			 volunteer services and contributions from non-Federal sources to eliminate the
			 need for Federal expenditures to construct the trail.
					(3)Establishment of
			 seasons for useThe Secretary
			 may establish such seasons of use for the protection of forest resources on the
			 trails constructed under this subsection as the Secretary considers to be
			 necessary.
					(c)EffectUpon
			 final construction and incorporation of the trail required by subsection (a)(3)
			 into the Motor Vehicle Use Map for the Los Padres National Forest, the Toad
			 Springs road corridor, as generally depicted on the overview map, shall be
			 automatically incorporated in and managed as part of the Chumash Wilderness in
			 accordance with section 2(a)(5) of Public Law 102–301 (106 Stat. 243).
				(d)ComplianceIn
			 carrying out this section, the Secretary shall comply with all laws (including
			 regulations) that apply to the National Forest System.
				VLAND
			 EXCHANGE
			501.Short
			 titleThis title may be cited
			 as the Los Padres National Forest Land Exchange Act.
			502.Land exchange,
			 Los Padres National Forest
				(a)Land
			 exchangeIn exchange for all right, title, and interest of the
			 United Water Conservation District of California (in this section referred to
			 as the District) in and to the lands described in subsection
			 (b), the Secretary of Agriculture shall convey to the District all right,
			 title, and interest of the United States in and to the National Forest System
			 lands described in subsection (c). The conveyance of National Forest System
			 lands under this section shall be subject to subjection (g), to valid existing
			 rights, and to such terms, conditions, and reservations as may be required by
			 this section or considered necessary by the Secretary.
				(b)Lands To be
			 conveyed by districtThe lands to be conveyed by the District
			 under subsection (a) consist of approximately 340 acres located within Township
			 5 North, Range 18 West, San Bernardino Base and Meridian and are more fully
			 described as follows:
					(1)Tract
			 aSE1/4NE1/4 of section
			 16 (approximately 40 acres).
					(2)Tract
			 bNE1/4SE1/4 of section
			 16 (approximately 40 acres).
					(3)Tract
			 cS½SE1/4 of section 16
			 (approximately 80 acres).
					(4)Tract
			 dNE1/4 of section 21 (approximately 160
			 acres).
					(5)Tract
			 eN½SW1/4SW1/4
			 of section 15 (approximately 20 acres).
					(c)Lands To be
			 conveyed by secretaryThe National Forest System lands to be
			 conveyed by the Secretary under subsection (a) consist of approximately 440
			 acres located within Township 5 North, Range 18 West, San Bernardino Base and
			 Meridian and are more fully described as follows:
					(1)Tract
			 1E½SW1/4 of section 10
			 (approximately 80 acres).
					(2)Tract
			 2NE1/4NW1/4 of section
			 15 (approximately 40 acres).
					(3)Tract
			 3S½SW1/4SW1/4SE1/4
			 of section 15 (approximately 5 acres).
					(4)Tract
			 4N½S½S½SE1/4
			 of section 15 (approximately 20 acres).
					(5)Tract
			 5S½N½SW1/4SE1/4
			 of section 15 (approximately 10 acres).
					(6)Tract
			 6N½NW1/4SW1/4SE1/4
			 of section 15 (approximately 5 acres).
					(7)Tract
			 7NW1/4NE1/4SW1/4SE1/4
			 of section 15 (approximately 2.5 acres).
					(8)Tract
			 8S½NW1/4SE1/4SE1/4
			 of section 15 (approximately 5 acres).
					(9)Tract
			 9SW1/4NE1/4SE1/4SE1/4
			 of section 15 (approximately 2.5 acres).
					(10)Tract
			 10W½W½NW1/4SE1/4
			 of section 15 (approximately 10 acres).
					(11)Tract
			 11SE1/4SW1/4NW1/4SE1/4
			 of section 15 (approximately 2.5 acres).
					(12)Tract
			 12SW1/4SE1/4NW1/4SE1/4
			 of section 15 (approximately 2.5 acres).
					(13)Tract
			 13W½W½SW1/4NE1/4
			 of section 15 (approximately 10 acres).
					(14)Tract
			 14SW1/4SW1/4NE1/4
			 of section 22 (approximately 10 acres).
					(15)Tract
			 15NW1/4NW1/4NW1/4NE1/4
			 of section 22 (approximately 2.5 acres).
					(16)Tract
			 16SW1/4NW1/4SW1/4NE1/4
			 of section 22 (approximately 2.5 acres).
					(17)Tract
			 17W½NW1/4SE1/4
			 of section 22 (approximately 20 acres).
					(18)Tract
			 18SW1/4SE1/4 of
			 section 22 (approximately 40 acres).
					(19)Tract
			 19E½SW1/4 of section
			 22 (approximately 80 acres).
					(20)Tract
			 20N½NW1/4SW1/4
			 of section 22 (approximately 20 acres).
					(21)Tract
			 21W½NE1/4 of section
			 27 (approximately 60 acres).
					(22)Tract
			 22NE1/4SW1/4NW1/4
			 of section 27 (approximately 10 acres).
					(d)Implementation
			 of land exchange
					(1)Maps; public
			 availabilityThe lands to be exchanged under this section are
			 depicted as the Los Padres National Forest Land Exchange on the
			 overview map. The map shall be on file and available for public inspection in
			 appropriate offices of the Forest Service until completion of the land
			 exchange. The Secretary may also correct errors in the map or the accompanying
			 legal descriptions.
					(2)Modification of
			 statutory terms of exchangeBy mutual agreement to facilitate the
			 land exchange under this section, the Secretary and the District may make de
			 minimis changes to tracts of land involved in the land exchange or adjust the
			 legal descriptions specified in subsections (b) and (c) and the boundaries
			 depicted on the overview map based upon the environmental analysis conducted
			 and public input obtained in complying with the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4331 et seq.).
					(3)Priority for
			 completionThe Secretary shall make the land exchange under this
			 section a priority by endeavoring to complete the land exchange within two
			 years after the date of the enactment of this Act.
					(4)Administrative
			 costsThe District shall pay the costs of conducting the land
			 exchange under this section, including the costs incurred for environmental
			 analysis, survey, mapping, appraisals, closing costs, recording fees, and
			 similar expenditures, but not including the costs of staff salaries,
			 administrative overhead, attorney fees, the cost of construction required by
			 subsection (e)(2), or the costs to cure any title defects.
					(5)Title
			 standardsThe Secretary shall require that title to the District
			 lands to be acquired by the Secretary under this section is in conformity with
			 the title standards of the Attorney General.
					(e)Easements and
			 access
					(1)ReservationIn
			 the conveyance of the National Forest System lands under this section, the
			 Secretary shall reserve easements for all roads and trails that the Secretary
			 considers to be necessary or desirable to provide for administrative purposes
			 and to ensure public access to National Forest System lands and shall reserve
			 perpetual unrestricted rights of pedestrian and equestrian access over all
			 existing roads and trails.
					(2)Construction of
			 parking lotAs a condition on the receipt of National Forest
			 System lands under this section, the District shall agree to construct a gravel
			 parking area upon District lands to provide access to the Potholes trail of the
			 Los Padres National Forest. The site design for the parking area shall be
			 subject to the approval by the Secretary. The District may reasonably regulate
			 vehicular access to the parking area in accordance with rules and regulations
			 promulgated in accordance with applicable law.
					(f)Partial
			 revocation of withdrawalsThe public lands withdrawals provided
			 by the Act of May 29, 1928 (Chapter 868; 45 Stat. 956), Power Site
			 Classification No. 414–USGS, June 22, 1951, FERC Power Project No. 2153,
			 January 15, 1957, and Forest Service Land Order No. 3338, February 28, 1964,
			 are hereby revoked insofar as they effect the National Forest System lands
			 conveyed under this section.
				(g)Water
			 rightsThe land exchange under this section does not include any
			 water rights owned by the District or the United States.
				(h)Equal value
			 exchange
					(1)AppraisalSubject
			 to paragraph (2), the land exchange under this section shall be conducted on an
			 equal value basis, as determined by the appraisal done in conformity with the
			 Uniform Appraisal Standards for Federal Lands Standards for Acquisition and
			 Forest Service appraisal instructions.
					(2)Cash
			 equalizationIf the value of
			 the lands to be conveyed by the District under subsection (a) is less than the
			 value of the lands to be conveyed by the Secretary, the values of the lands may
			 be equalized through the payment by the District of a cash equalization
			 payment. The amount of the cash equalization payment paid by the District may
			 exceed the statutory limit specified in section 206 of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1716). The Secretary may not make a cash
			 equalization payment.
					(3)Deposit of
			 proceedsAny cash
			 equalization payment or other proceeds received by the Secretary as a result of
			 the land exchange under this section shall be deposited in the general fund of
			 the Treasury.
					(i)Management of
			 acquired landsFor purposes of section 7 of the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries of the Los
			 Padres National Forest, as adjusted as a result of the land exchange under this
			 section, shall be considered to be the boundaries of that national forest as of
			 January 1, 1965. The District lands acquired by the Secretary under this
			 section shall be added to and administered as part of the Los Padres National
			 Forest in accordance with the laws and regulations applicable to that national
			 forest.
				(j)Effect of
			 exchangeThe District shall comply with all applicable
			 requirements of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.)
			 relating to the land conveyed to it under this section.
				
